OFFICE OFTHE     ATTORNEYGENERAL         OFTEXAS
                            AUSTIN




kionorableIi. 1:.Pitmn
Qounty Auditot
Iwyatt couuty
La Craw,a, Texas




                                            at   this Departwnt
                                     len   rcOOiV#d.




      for divcrce is filed snd not wnteetad regardless of
      ticthar the divorc8 ia or is not grantedT"
      srtlcie 3933, Vernon's Annotated Citil s.tstutee,provides
in pert:
                                                            7




EO::.    il. . . YlhIar:,    pass   E



                 "5h,herlrfs 0r.d iGE8thblefi    ssoll receive the
          following foee:
                 . . .
               'Ear crickoust)tried ix tka Dlatrlct or
          County Court, t: jury fee,shall iietaxed rcr the
          8h8riff    or     . . . . . . . . . . . . . . .       .   l   .   .   *   .50.

                 . . ~."

        CorntruIng the above quoted provision of ArtIcla 3933,
thle Departi:antin c latter   oplnioo datad June lE, 1934, ad-
draeesedto Lcnorable 2. i. Laeele, County Auditor,   Yernon,
Texas, wx¶ written   by IruelC. iialkar,heldt "It 1s the
opinion of the writer er,dyou ere 80 advised Wet under this
statute   the sUrlff is entitled to tte fee of flrtg cants
for aao!: ceee tried in the dlstrlct fr county cmrt, and We
feet tbtzte jurk-la cot requested la imateriel."
        It is our opinion that the result of the cam i6 in+
rztarial. It will be cotad that the above mntloned statute
provides a fee of 8Og rOr the sheriff for eect oaue tried
l.ri the district or county court.  *e do not t&ink that the
aherlff is entitled to the abcva mntloned fee until the oasa
ha5   bean aotually tried. Eowevar, we think the holdlnf or
the nbore EwtfOaad    oplnlon 18 correct and raapeotiully ad-
rise   you that,the aharlff i8 entitled to the said fee of
50# in aaeh of tba above mantlonailoaaaa when actuelly trlad.
         Truatin~ that the rorae(oing       ruliy onawar your           inquiries,
we are

                                                Your5 vary truly